Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An artificial epidermis structure, comprising a container having an opening portion, a gel substance filled in the container, and a lid member having holes and disposed in the opening portion of the container so as to come into contact with the gel substance, wherein the gel substance is caused to bulge out from the holes over a front surface of the lid member when pressure acts on the lid member, and concave portions being hollowed are formed in a part of at least one of a front surface of the gel substance and a back surface of the lid member without overlapping the holes along an axial direction of each of the holes, so that a space to which the gel substance escapes is formed between the front surface of the gel substance and the back surface of the lid member.”, as recited in Claim 1 specifically:
the structural and operative relationship between the container, opening portion, gel substance, lid member, lid member holes, gel substance concave portions, and lid member concave portions.  Especially as it relates to the gel substance being forced through the lid member holes when a pressure acts on the lid member and the lid member concave portions and gel substance concave portions not overlapping the lid member holes.
The art of record fails to render obvious the claimed combination of: “An artificial epidermis structure, comprising a plurality of artificial epidermis elements, wherein each of the plurality of artificial epidermis elements comprises a container having an opening portion, a gel substance filled in the container, and a lid member having holes and disposed in the opening portion of the container so as to come into contact with the gel substance; the gel substance is caused to bulge out from the holes over a front surface of the lid member when pressure acts on the lid member; concave portion being hollowed are formed in a part of at least one of a front surface of the gel substance and a back surface of the lid member without overlapping the holes along an axial direction of each of the holes, so that a space to which the gel substance escapes is formed between the front surface of the gel substance and the back surface of the lid member; and at least one artificial epidermis element of the plurality of artificial epidermis elements is different from the other artificial epidermis elements in terms of at least one of the hole diameter of the lid member and the volume of the space.”, as recited in Claim 2 specifically:
the structural and operative relationship between the container, opening portion, gel substance, lid member, lid member holes, gel substance concave portions, and lid member concave portions.  Especially as it relates to the gel substance being forced through the lid member holes when a pressure acts on the lid member and the lid member concave portions and gel substance concave portions not overlapping the lid member holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/03/30, with respect to the Examiner’s Rejection of Claims 1 and 2 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1 and 2 has been withdrawn.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20160331556 A1, US 20190217487 A1, US 20200215702 A1, and US 20200215701 A1 have been cited by the Examiner as pertinent to applicant’s disclosure because they disclose a fluid actuated gripper utilizing an elastic membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652